Title: To James Madison from William C. C. Claiborne, 26 May 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 26 May 1806, New Orleans. “I this day rejected the Bill, of which a copy was inclosed to you in my letter of the 22. instant. This act of

mine has given rise to a proceeding no less unexpected than it is unprecedented and exceptionable. The Council have passed a resolution proposing an immediate dissolution of the assembly; assigning for reason—that the Governor has, and continues to reject their best laws. The resolution is attributed to Mr. Darbigney who is clerk of the Council, and has, it is said acquired over that Body a decided ascendency. I do not know that this Resolution will be agreed to by the House of Representatives; it is however not improbable that the Resolution will be supported—since a majority of the members of the lower house are evidently under the influence of men inimical to the Governmen[t].
                    “I considered the Bill in question as improper; and it was therefore my duty to reject it. If by the Ordinance and laws of Congress the Civil Law is recognized, the Bill was useless; The Judges of the Superior Court can best determine the authorities on which to rely; their selection would likely be more judicious than any which the Legislature could make. I profess myself to be uninformed of the merits of this Bill, and to know not the consequences which might flow from it. In any event I thought it best to disapprove the measure; and that course which my judgment approves I shall never regret having pursued.
                    “The ancient Louisianians are impatient of controul. A Governor who would act on all occasions as the legislature desired, would be most satisfactory to them; but the good of the Country requires that the two Houses of Assembly should sometimes receive a check; their acts are far from being perfect and are sometimes highly inexpedient; those of this description I shall not assent to.
                    “I shall write you more fully on this subject on tomorrow. It is indeed an arduous task to direct the affairs of this Territory—and particularly so under the present form of Government; I however have been in difficulties ever since my arrival in the Territory, and I am by no means discouraged by the prospect now before me.
                    “The french Consul M. Deforgues has taken great offence at a late publication in the Orleans gazette, and has made to me a formal complaint. The publication alluded to was defamatory of the Emperor of France, and was indeed highly improper. M. Deforgues was told that the Government had no controul over the Press, that its licentiousness was seen and regretted—but a remedy had not yet been devised, that it was not in my power to take any measures on the occasion, that the Judiciary of the Country could alone interfere, and I referred him to the District Attorney, Mr. Brown, for advice. Mr. Deforgues was greatly irritated, and among other observations, he stated that the french citizens would have risen en masse and massacred the Printer had it not been for his interference. I thanked him for his good intentions; but assured him there was no necessity for his interference—since the Government was adequate to the preservation of order, and to the protection of its Citizens from violence. I fear M. Deforgues is a violent man; and that he is intriguing with the Louisianians; his movemen[ts] however will not escape my observation.
                    “Mr. Graham left this on the 24th. instant for New York; he was in health, and will I hope meet a safe and speedy passage.”
                